        Case 4:20-cv-02741 Document 20 Filed on 11/13/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                           UNITED STATES DISTRICT COURT                            November 13, 2020
                            SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

Michael Palma                                  §
 Plaintiff                                     §
                                               §
v.                                             §          Civil Action íFYí
                                               §
Harris County Appraisal District, et al.       §
Defendants                                     §


                                           SCHEDULING
                                             ORDER


   1RYHPEHU                 AMENDMENTS TO PLEADINGS AND
                                       ADDITION OF NEW PARTIES
                                       Party requesting joinder will furnish a copy of this
                                       scheduling order to new parties.

                                       EXPERTS
2a. 1RYHPEHU                  Plaintiff, or party with the burden of proof, will
                                       designate expert witnesses in writing, listing the
                                       qualifications of each expert, the opinions the expert
                                       will present, and the bases for the opinions as required
                                       under Federal Rule of Civil Procedure 26(A)(2).

2b. 'HFHPEHU                  Defendant, or party without the burden of proof, will
                                       designate expert witnesses in writing, listing the
                                       qualifications of each expert, the opinions the expert
                                       will present, and the bases for the opinions as required
                                       under Federal Rule of Civil Procedure 26(A)(2).

   February 9, 2021                 DISCOVERY
                                       Counsel may, by agreement continue discovery beyond
                                       the deadline. No continuance will be granted because of
                                       LQIRUPDWLRQDFTXLUHGLQSRVWíGHDGOLQHGLVFRYHU\

4.   March 9, 2021                    MOTIONS DEADLINE
                                       Including any motion challenging an expert witness
                                       (only motions in limine on issues other than experts
                                       may be filed after this date). The motion deadline may
                                       not be changed by agreement.
          Case 4:20-cv-02741 Document 20 Filed on 11/13/20 in TXSD Page 2 of 2


                       JOINT PRETRIAL ORDER
 5a. 0D\ THE DEFENDANT shall supply the Plaintiff with a
                                                 final version of its pretrial order by this date. (Where
                                                 available, Defendant should supply Plaintiff with an
                                                 electronic copy.)

5b. -XQHTHE PLAINTIFF is responsible for filing the pretrial
                                                  order on this date. All Motions in Limine must also be
                                                  filed by this date.

 -XQH   DOCKET CALL LVVHWDWSPLQ&RXUWURRP 8C.

 -XQH    TRIAL is set at 9:00 a.m. in Courtroom 8C.
                                                Case is subject to being called to trial on short notice
                                                during the two week period beginning on this date.


     The Clerk shall enter this Order and provide a copy to all parties.


     SIGNED on 1RYHPEHU                         , at Houston, Texas.
                                                                   on, Te
                                                                        exas.




                                                               Alfred
                                                                   ed H
                                                                      H.. Be
                                                                          Bennett
                                                                           ennettt
                                                               United
                                                                   ed States District
                                                                             Districct JJudge
                                                                                         udge
